DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 5/7/2021.  As directed by the amendment, claims 21-24 and 28 have been amended, claims 31-42 have been cancelled, and claims 43-47 have been added. As such, claims 21-30 and 43-47 are pending in the instant application, wherein claims 27 and 30 remain withdrawn in response to an election requirement.
Claims 23 and 24 have been amended to address minor informalities, which are hereby withdrawn.
Applicant has amended claims 22, 24 and 28 to remove active language and to provide antecedent basis; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.
Applicant has amended claim 21 such that it is no longer interpreted under 35 USC 112(f)/sixth paragraph.

Election/Restrictions
Claim 21 is allowable. Claim 27, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-D, as set forth in the Office action mailed on 7/31/2020, is hereby withdrawn and claim 27 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claim 30, directed to a species non-elected without traverse and which contains limitations that are considered to be in conflict with those of claim 21 (and which contains new matter not supported by the specification as originally filed).  Accordingly, claim 30 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Paul Bowen on 7/21/2021.

The application has been amended as follows: 
Claim 21, line 23, deleted “; and” and inserted ----,----
Claim 21, line 25, after ‘passage’ inserted ---; and
the water distribution member has a flange that is sandwiched between the humidifier housing and a base plate connected to the humidifier housing---
Claim 28, line 2, deleted “a first compartment” and inserted ---the semi-permeable upper---
Claim 46, line 1, deleted “further comprising a” and inserted ---wherein the---
Claim 46, line 2, deleted “that” 
Claim 46, line 2, after ‘wherein’ inserted ---the---
Cancelled claim 47
	
Allowable Subject Matter
Claims 21-29 and 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of Applicant’s amendments to claim 21, the closest prior art is considered to be previously-cited Lipscombe (or Seakins US 2001/0050080 A1) in view of Rabenau. However, while Rabenau does disclose the water distribution member having a flange (annular rim 146) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRYN E DITMER/Primary Examiner, Art Unit 3785